Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151292(95)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  LAKELAND HOSPITALS AT NILES                                                                         Richard H. Bernstein
  AND ST. JOSEPH, INC.,                                                                                     Joan L. Larsen,
             Plaintiff-Appellee,                                                                                      Justices


  v                                                                 SC: 151292
                                                                    COA: 318440
                                                                    Berrien CC: 12-000067-NF
  AUTO-OWNERS INSURANCE
  COMPANY,
           Defendant-Appellant,
  and
  HOME-OWNERS INSURANCE
  COMPANY,
           Defendant.

  ____________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  25, 2015 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2016
         p0229
                                                                               Clerk